Citation Nr: 1542393	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  06-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for tinea pedis.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  The Veteran had subsequent periods of service in the Puerto Rico Army National Guard from as early as 1974 to 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was previously before the Board in April 2013 and August 2014, at which time it was remanded for further development.  It is now returned to the Board.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hiatal hernia with GERD, a right knee disability, and tinea pedis are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  There is no evidence that the Veteran has a diagnosed headache disability.

2.  There is no evidence that the Veteran has a diagnosed right hand disability.

3.  A lumbar spine disability was not manifest in service or within one year of discharge from active duty, and is unrelated to service. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A lumbar spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated October 2005 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained any examinations with respect to the claims as the Board does not find that affording the Veteran with VA examination is necessary to comply with the duty to assist based on these facts..  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  




Right Hand Disability

The Veteran contends that a right hand disability is due to service.  After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosed right hand or wrist disability.

Service medical records show the Veteran was seen in May 1970 with complaints of right upper arm pain.  The Veteran reported a history of pain in the muscle of the right arm on and off for the prior two months.  Records document he was very vague and unable to describe the type of pain.  The same pain reportedly occurred in the second metacarpal of his left thumb without relationship to his arm.  The impression was possible muscle spasm.  Records in November 1970 show that the Veteran was seen with right wrist complaints.  The wrist was wrapped with bandage and a heating pad was prescribed.  There were no clinical findings of any abnormality.  

Clinical evaluation of the upper extremities was normal on a November 1970 report of medical examination at separation.  Clinical evaluation of the upper extremities was normal on the January 1974 National Guard report of medical examination.

Although the Veteran asserts an in-service injury and continues to assert continued disability, the Board finds that there is no evidence to demonstrate that the Veteran's in-service complaints were anything more than acute and transitory in nature.  He reported pain in the right wrist and hand in service.  The Board notes that while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, such as pain, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran has complained of pain to VA examiners, none have diagnosed a right hand disability.  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, because of the lack of medical evidence of record showing any currently diagnosed right hand disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any right hand disability.

Congress has specifically limited entitlement to service connection to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim and service connection for a right hand disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disability

The Veteran contends that a headache disability is due to service.  After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosed headache disability. 

The service medical records are negative for any complaints, findings, treatment, or a diagnosis referable to any headache.  Clinical evaluation of the head and neurological system was normal on the November 1970 report of medical examination at separation and on the January 1974 National Guard report of medical examination.  

In a July 2003 substantive appeal submitted in conjunction with a prior claim, the Veteran asserted that he sustained headaches as a result of trauma during combat operations in Vietnam.  However, a review of the Veteran's service personnel record and service separation documents does not support the contentions that he served in combat.  There is no indication that the Veteran received any decorations or award indicating combat service and his MOS was cook.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

A review of VA treatment records shows a review of systems was negative for headaches throughout the appeal in February 2010, March 2013, and since July 2014.  

Private medical record associated with the Veteran's Social Security Administration record note that the Veteran complained of headaches beginning in September 2006. 

The Board notes that while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, such as headaches, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, because of the lack of medical evidence of record showing any currently diagnosed headache disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any headache disability.  The Veteran was seen by a medical professionals who assessed his system, but none diagnosed any headache disability.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim and service connection for a headache disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  Based on a review of the record, the Board finds that the claim for service connection must be denied.

The service medical records show in July 1969, the Veteran reported that he fell and hurt his neck and spine.  Clinical evaluation of the spine was normal on the November 1970 report of medical examination.  

Following separation from service, various VA and private treatment reports show the onset of low back pain as several years after service.  For instance, clinical evaluation of the spine was normal on the January 1974 National Guard report of medical examination.  In an October 2001 private physical examination completed in conjunction with surgery for another condition, the Veteran denied experiencing any joint and neck pain, by his own statement.  He also denied any musculoskeletal conditions.  Then, on VA orthopedic examination in May 2002, the Veteran reported that he injured his low back in Vietnam.  He claimed that while using a grenade launcher, he repetitively hit the palm of his right hand against the back of the launcher, and that caused his back problems.  During the May 2002 VA examination, the Veteran indicated that his back pain began two years prior.  The examiner diagnosed lumbar spondylosis, degenerative disc disease, and low back pain.  Similarly, an April 2014 VA treatment record shows the Veteran denied any history of trauma or surgeries to the low back pain and indicated that he developed low back five to six years prior.  

Based on the evidence of record, the Board finds that the preponderance of the competent and credible evidence is against a finding that a lumbar spine disability manifested during service or within one year of service discharge.  Here, a November 1970 report of medical examination disclosed that the spine and musculoskeletal systems were normal.  Then, as recent as April 2014, the Veteran denied any back trauma and reported the onset of low back pain as six years prior.  The Board finds that report of onset to treating providers particularly credible.

The Board finds that the most probative evidence of record establishes that any lumbar spine disability had its onset many years after service and that there is no nexus to service, and that any current lumbar spine disability is not shown by the evidence of record to be related to any event, injury, or disease during service.  The Veteran did not seek treatment or have any lumbar spine diagnosis for several years following separation from service, which is a factor against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, such as pain, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent the Veteran has reported continued back pain since service discharge or that any current back disability is related to service, the Board finds that those assertions are not credible.  For example, although the Veteran complained of back symptoms in service, he denied any back symptomology on separation examination.  Moreover, the Board finds the Veteran's statements of continuity of symptoms to be inconsistent with the contemporaneous record.  The Veteran denied experiencing any joint or musculoskeletal pain in October 2001 and stated during the May 2002 VA examination that he began experiencing back pain only two years prior.  Then, he denied any incidences of back trauma in April 2014 and related an onset well after service.  Therefore, the Board finds that the lay evidence does not establish a credible continuity of symptomatology because it is contradictory.

Accordingly, as the preponderance of the evidence is against the claim, service connection for a lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for a right hand disability.

Entitlement to service connection for lumbar spine disability is denied.



REMAND

The Board finds that additional development is needed prior to a decision on the merits of the remaining claims on appeal.

The Veteran's service medical records show that he was seen for right foot fungus and diagnosed with right foot tinea pedis in February 1970.  Although the November 1970 report of medical examination at separation found no abnormalities of the skin, post-service VA treatment records in January 2009 show diagnosis of bilateral foot fungus.  Considering that the Veteran has a current diagnosis of the same or similar condition that he had during service, the Board finds that an examination is needed to determine whether any current tinea pedis is a continuation of or is otherwise related to the skin disorder during service.

The Veteran also claims that his hiatal hernia with GERD is aggravated by medication used to treat his service-connected disabilities.  As he has yet to be provided a VA examination with respect to that issue, and there is an indication that the claimed disability may have been aggravated, a VA examination addressing service connection on a secondary or aggravation basis is needed.

The Veteran also claims service connection for a right knee disability.  In this case, there is competent evidence of a disability that may be associated an with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Post-service VA treatment records show the Veteran's complaints of bilateral knee pain, but he has not yet been provided a VA examination.  Therefore, a remand for an examination is necessary.  

Additionally, all available VA and non-VA treatment records should be obtained. 38 U.S.C.A. § 5103A(a)-(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any hiatal hernia with GERD, tinea pedis, and right knee disabilities.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a) Is it at least as likely as not (50 percent probability or greater) that any hiatal hernia with GERD was proximately due to or caused by a service-connected disability, to include medication used to treat a service-connected disability?

(b) Is it at least as likely as not (50 percent probability or greater) that any hiatal hernia with GERD was permanently worsened beyond the normal progression of the disorder by a service-connected disability, to include medication used to treat a service-connected disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any hiatal hernia with GERD is related to service?
(d)  Is it at least as likely as not (50 percent probability or greater probability) that tinea pedis was caused by or is related to service, to include skin complaints on the feet during service?

(e)  Identify any right knee disabilities found on examination.  

(f)  Is it at least as likely as not (50 percent probability or greater probability) that any current right knee disability is etiologically related to active service? 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


